

113 HR 3744 IH: Federal Employee Pay Restoration Act
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3744IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Kilmer (for himself, Mr. Moran, and Mr. Wittman) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide for the compensation of Federal employees furloughed as a result of sequestration.1.Short titleThis Act may be cited as the Federal Employee Pay Restoration Act.2.Compensation for Federal employees furloughed as a result of sequestrationFederal employees furloughed as a result of reductions in budget authority required pursuant to the Presidential sequestration order dated March 1, 2013, shall be compensated at their standard rate of compensation for the period of such furlough.